EXHIBIT 10.1

 

PROMISSORY NOTE

 

$150,000.00

 

Dallas, Texas

 

 

April 22, 2004

 

FOR VALUE RECEIVED, ADVANCED MATERIALS GROUP, INC., a Nevada corporation
(“Debtor”), hereby promises to pay to [ROBERT E. DELK] [TIMOTHY R. BUSCH] or his
assigns (“Holder”), the sum of One Hundred Fifty Thousand Dollars ($150,000.00)
in immediately available funds and in lawful money of the United States of
America as provided below.  The principal amount of this Promissory Note (this
“Note”), together with interest accrued on such principal amount as provided in
Section 1 hereof, is due and payable in full on July 21, 2004 (the “Maturity
Date”).

 

1.                                       Interest.  Commencing on the date
hereof, Debtor shall pay simple interest on the unpaid principal balance of this
Note from the date hereof until fully paid computed on the basis of the actual
number of days elapsed from the date of this Note to and including the Maturity
Date at a rate per annum equal to ten percent (10%). Interest accrued on the
outstanding principal amount of this Note is due and payable together with the
principal amount of this Note on the Maturity Date, in accordance with the
immediately preceding paragraph of this Note. In the event any Event of Default
(as defined below) has occurred and is continuing, then, in any such event, the
outstanding principal amount and accrued interest on this Note shall bear
interest at a rate per annum equal to the lesser of twelve percent (12%) or the
maximum interest rate permitted by applicable law (the “Default Rate”) until
such Event of Default has been cured to the reasonable satisfaction of Holder.
An Event of Default shall no longer be continuing and shall be deemed to be
cured for purposes of this Note upon the cessation or correction of the
circumstances which caused the Event of Default; provided, however, that (x)
Holder has not already initiated or exercised its rights or remedies under this
Note in such a manner as to render the foregoing cessation and correction
inapplicable in the circumstances; (y) all interest, fees, costs, expenses and
other obligations due to Holder resulting from or caused by such Event of
Default have been paid to Holder; and (z) no other Event of Default has occurred
and is continuing.

 

2.                                       Optional Payments of Principal and
Interest.  At any time prior to the Maturity Date, Debtor may prepay the
outstanding balance of principal and accrued interest, in whole or in part,
without premium or penalty. All payments hereunder received from Debtor by the
Holder shall be applied first to interest and then to principal.

 

3.                                       Issuance of Warrants. On or prior to
May 14, 2004, Debtor shall execute and issue to the Holder a Warrant in the form
attached hereto as Exhibit A pursuant to which Holder shall have the right to
acquire up to 50,000 shares of Common Stock of Debtor, subject to and in
accordance with the terms and conditions set forth therein. In addition to and
cumulative with such other rights and remedies as Holder may have hereunder and
under applicable law, upon the occurrence of an Event of Default under clause
(i) of Section 4 hereof, Debtor shall execute and issue to the Holder another
Warrant in the form attached hereto as Exhibit A pursuant to which Holder shall
have the right to acquire up to an additional 50,000 shares of Common Stock of
Debtor, subject to and in accordance with the terms and conditions set forth
therein.

 

--------------------------------------------------------------------------------


 

4.                                       Events of Default. Upon the occurrence
of any of the following events of default (each, an “Event of Default”), unless
Debtor shall have cured such default to the reasonable satisfaction of the
Holder within ten (10) business days after the occurrence of such event of
default, then, at the option of the Holder, the entire balance of principal and
interest shall be automatically accelerated and immediately become due and
payable without notice, presentment for payment, demand, protest, notice of
protest or notice of dishonor or other act of any kind by or on behalf of the
Holder, all of which are hereby expressly waived, and Holder shall be entitled
to exercise any and all of its rights and remedies available to it pursuant to
this Note or at law:

 

(i)                                     Debtor fails to make any payment of
principal and interest when due in accordance with the provisions of this Note;

 

(ii)                                  the making of an assignment for the
benefit of creditors by Debtor or any other party liable for the payment of this
Note, or the voluntary appointment (at the request of any such party or with the
consent of any such party) of a receiver, custodian, liquidator or trustee in
bankruptcy of any such party’s property or the filing by and such party of a
petition in bankruptcy or other similar proceeding under any law for relief of
debtors; or

 

(iii)                               the filing against any party liable for the
payment of this Note of a petition in bankruptcy or other similar proceeding
under any law for relief of debtors, or the involuntary appointment of a
receiver, custodian, liquidator or trustee in bankruptcy of any such party’s
property, where such petition or appointment is not vacated or discharged within
sixty (60) days after the filing or making thereof.

 

5.                                       Manner of Payment.  Payments of
principal and interest shall be made in lawful money of the United States of
America (by wire transfer in funds immediately available at the place of
payment) to such account as Holder may designate in writing to Debtor. Any
payments due hereunder which are due on a day which is not a business day shall
be payable on the first succeeding business day and such extension of time shall
be included in the computation of interest due hereunder.

 

6.                                       Debtor Liable.  Debtor shall remain
primarily liable on this Note until full payment hereof in accordance with the
terms hereof, unaffected by any forbearance or extension of time, any guaranty
or assumption by others, or by any other matter, as to all of which notice is
hereby waived by Debtor. Without limiting the generality of the foregoing, the
granting or allowance of any extension or extension of time for the payment of
any sum or sums due hereunder, or for the performance of any covenant, condition
or agreement thereof or hereof, or any other action or failure to act by Holder
shall in no way release or discharge the liability of Debtor, except upon full
payment of this Note in accordance with the terms of this Note or as expressly
agreed to in writing by Holder.  The failure of Holder to exercise any right or
remedy under this Note shall not constitute a waiver thereof, unless expressly
waived in writing by Holder.

 

7.                                       Severability.  The terms and provisions
of this Note are severable. In the event of the unenforceabilty or invalidity of
any one or more of the terms, covenants, conditions or provisions of this Note
under any applicable law, such terms, covenant, condition or provision shall be
deemed stricken from this Note and such unenforceability or invalidity shall not
render any other term, covenant, condition or provision hereof unenforceable or
invalid. In the event any waiver by Debtor hereunder is prohibited by applicable
law, such waiver shall be deemed to be deleted herefrom.

 

2

--------------------------------------------------------------------------------


 

8.                                       Extension of Time.  Holder, at its
option, may extend the time for payment of this Note, postpone the enforcement
hereof, or grant any other indulgences without affecting or diminishing Holder’s
right to recourse against Debtor, which right is expressly reserved.

 

9.                                       Attorneys’ Fees.  If this Note is
collected by or through an attorney at law on behalf of Holder, then Debtor
shall be obligated to pay, in addition to the principal balance and accrued
interest hereof, reasonable attorneys’ fees incurred by Holder and court costs.

 

10.                                 Time is of the Essence. Time is of the
essence with respect to this Note.

 

11.                                 Governing Law.  The terms and provision of
this Note are governed by and shall be construed in accordance with the laws of
the State of Nevada, without reference to the choice of law principles thereof.

 

 

IN WITNESS WHEREOF, Debtor has executed this Note on the date first above
written.

 

 

ADVANCED MATERIALS GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Robert E. Delk, President and CEO

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT

 

Attached.

 

4

--------------------------------------------------------------------------------